DETAILED ACTION
This action is in response to the RCE filed 12/23/2020 in which claim 1 has been amended, claims 5 and 12 have been canceled, claims 1-4, 6-11 and 13-21 are pending, claims 9-11 and 13-21 are withdrawn as directed to a no-elected invention and thus claims 1-4 and 6-8 are ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02 MARCH 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered and they are persuasive with regard to the previous combination of references but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current. See the updated rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0168551 A1 (hereinafter “White”) in view of Vogelaar, L., Lammertink, R., Barsema, J., Nijdam, W., Bolhuis‐Versteeg, L., van Rijn, C. and Wessling, M. (2005), Phase Separation Micromolding: A New Generic Approach for Microstructuring Various Materials. Small, 1: 645-655. (hereinafter “Vogelaar”).
Regarding Claim 1 White discloses a method of manufacturing a ceramic filter having a controlled filter channel opening size, the method comprising: 
fabricating a substrate precursor element (i.e. composite with prepolished/unopened pores), said substrate element having a structure comprising first and second surfaces and an arrangement of flared pores 134 extending between said first and second surfaces, wherein an apex of a said flared pore is towards said first surface and a base of said flared pore is towards said second surface and is larger than said apex, 

polishing said substrate precursor element to remove said ISTE material; 
the method further comprising removing a controlled thickness portion of said first surface (via polishing) to open said flared pores to said controlled filter channel opening size (via electronic control), 
wherein after said removing, the apex of a said open flared pore intersects the first  surface and the base of said open flared pore intersects the second surface; (Figs. 1-6; [0011]-0018], [0023], [0031]-0035], [0062], [0063], [0064]). 
Further White discloses “[t]he membrane may be configured to include more than one nanopore, or an array of nanopores. Each individual nanopore may be enclosed in an individual chamber and Such individual chambers may be arranged in an array format on suitable support structures” [0033]. And thus White discloses making a membrane with a plurality of pores by the above process.
White does not disclose that the substrate is formed from a ceramic precursor as claimed.
However it is disclosed that the substrate may be any suitable material including ceramics including glass, alumina, and silica among others [0012], further Vogelaar discloses a method of producing a molded (alumina) ceramic material (which may include membranes), wherein the ceramic is formed via: 
Forming a dope comprising a polymer solution (i.e. polymer in a solvent for said polymer), and a ceramic material (aluminum hydroxide powder);
forming the dope into a shape via a mold, 

then subjecting the precursor to pyrolysis in order to sinter the particles and remove the polymer, and thus form the ceramic molded article (Secs. 1.1. Phase Separation Micromolding, 2.4. Inorganic Materials, 3. Conclusions).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a membrane of White by forming the substrate from an alumina ceramic precursor using the process of Vogelaar because this involves the simple substitution of a known means to produce an alumina membrane to obtain the predictable results of a forming an alumina ceramic membrane.
Thus, in the combined invention of White in view of Vogelaar it would have been obvious to use the molded ceramic membrane formation means of Vogelaar to form the ceramic precursor in a mold such that the ceramic precursor is formed around the ISTE wires to produce the ceramic substrate having ISTEs conical tips sealed within it, then processing as in White. The flared pores formed around the ISTE tips are thus seen to be formed when the membrane is solidified, i.e. by the phase separation process wherein the non-solvent exchanges with the solvent.
Regarding Claim 2 White in view of Vogelaar discloses the method as claimed in claim 1 wherein said removing of said controlled thickness portion comprises depositing a solvent (KCl via wetted polishing cloth) onto said first surface of said ceramic precursor element (White [0077]). 
Regarding Claims 3-4 White in view of Vogelaar discloses the method as claimed in claim 1 wherein said removing of said controlled thickness portion comprises physically White [0074]). 
Regarding Claim 6 White in view of Vogelaar discloses the method as claimed in claim 5 wherein said shape of said ceramic precursor element is a sheet or tube (White Figs. 1-4). 
Regarding Claim 7 White in view of Vogelaar discloses the method as claimed in claim 1 further comprising removing a portion of said second surface to open said plurality of flared pores (i.e. via removal of the wire 120; White [0059], [0062]). 
Regarding Claim 8 White in view of Vogelaar discloses the method as claimed in claim 1 further comprising applying a surface modification treatment to the filter after manufacture to modify a filtration characteristic of the filter; White [0065].

(Alternatively) Claim 2 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White in view of Vogelaar further in view of US2011/0171068 (hereinafter “Helvajian”).
Regarding claim 2 White in view of Vogelaar discloses the method as claimed in claim 1, but does not disclose wherein said removing of said controlled thickness portion comprises depositing a solvent onto said first surface of said ceramic precursor element. 
However Helvajian discloses it is known to etch ceramic by applying hydrofluoric acid (i.e. a solvent) [0047].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a membrane of White in view of Vogelaar by removing the ceramic from the surface (i.e. etching) by applying hydrofluoric acid (i.e. a solvent) Helvajian because this involves the simple substitution of known methods of removing portions of ceramic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J MCCULLOUGH/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Jason M Greene/Primary Examiner, Art Unit 1773